MEMORANDUM**
Gustavo Vega appeals the 33-month sentence imposed following his jury-trial conviction for distribution of cocaine, in violation of 21 U.S.C. § 841. We have jurisdiction pursuant to 18 U.S.C. § 3742(a). We affirm.
Vega contends that the district court erred by denying him a downward adjustment in his base offense level as a minor participant, pursuant to U.S.S.G. § 3B1.2. *237On this record, however, we cannot say that the district court clearly erred in its factual determination that Vega was not a minor participant in the illegal drug activity in question. See United States v. Rodriguez-Cruz, 255 F.3d 1054, 1060 (9th Cir.2001)(stating that “[wjhether a defendant is a minor or minimal participant under U.S.S.G. § 3B1.2 is a factual determination reviewed for clear error”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.